Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant’s election without traverse of Group I (claims 1-6, 9, and 15-17) in the reply filed on 1/22/21 is acknowledged. 
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 12, 19, 22, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/21. Currently claims 1-6, 9, and 15-17 are under consideration.

Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.

Abstract
6.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Specification
7.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See section 0031.
Claim Objections
8.	Claims 1-6, 9, and 15-17 are objected to because of the following informalities: The claims utilizes several acronyms (CTAG2, p53, ICAM3, STYXL1, PVR, etc).  Although the term may have art-recognized meanings, it is not clear if applicant intends to claim any prior art definition of the abbreviations.  The terms should be defined in their first instance.  The initial explanation will convey intended meaning of subsequent abbreviations in the claims. Please define the acronyms in the claims in order to obviate this objection. However, Applicant is cautioned not to introduce new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 3, 4, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claims 3, 4, 6, and 9 are vague and indefinite in reciting method limitations regarding assay sensitivity and/or discrimination. Claim 1 is drawn to a composition not a method. Accordingly, claims 3, 4, 6, and 9 do not further limit the independent claim or the claims that they are dependent on. It is suggested that the claims are written to further limit the composition in order to obviate this rejection. Appropriate correction is required.     
Claim Rejections - 35 USC § 101
35 U.S.C. §101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

10.    Claims 1-6 and 9 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
11.    Claims 1-6 and 9, as written, do not sufficiently distinguish over the claimed biomarkers as they exists naturally because the claims do not particularly point out any non-naturallv occurring differences between the claimed products and the naturally occurring products. Human proteins (biomarkers) are products of nature. The claimed biomarker compositions can be found in human substrates such as blood or serum.


Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I.	Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gnjatic et al. (PNAS, March 16, 2010, Vol.107, No.11, pages 5088-5093).
Gnjatic et al. (PNAS, March 16, 2010, Vol.107, No.11, pages 5088-5093) disclose the utility of a panel of protein antigens to measure ovarian cancer and pancreatic cancer. Ovarian cancer appeared to be more immunogenic overall than pancreatic cancer in terms of seroactivity against the antigen panel (figure 1). The panel included p53 and CTAG2 (also known as LAGE1) and were measure in an ELISA format in microarrays (substrate). NY-SEC-1 and LAGE-1 were recognized with the highest frequency by ovarian cancer sera (17% and 19% respectively), but not by pancreatic cancer or by healthy donor sera. 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gnjatic et al. (PNAS, March 16, 2010, Vol.107, No.11, pages 5088-5093) in view of Foster (4,444,879).
Please see Gnjatic et.al. as set forth above. Gnjatic et al. disclose assay panels including p53 and CATAG2. 
	Gnjatic et al. differ from the instant invention in not specifically teaching kit configurations for the reagents. In other words, the reference fails to teach the reagents as a kit.   
However, kits are well known embodiments for assay reagents.  Foster et al. (U.S. Patent #4,444,879) describe one example. 
In their patent; kits including the reactant reagents, a microplate, positive controls, negative controls, standards, and instructions are taught.  The reagents are compartmentalized or packaged separately for utility.  See figure 6, and column 15, lines 10-34.   

14.	For reasons aforementioned, no claims are allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642 
571-272-0816
2/24/21

/LISA V COOK/Primary Examiner, Art Unit 1642